UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6626



ANTHONY KEITH COOPER,

                                            Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-297-5)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Keith Cooper, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Keith Cooper seeks to appeal the district court’s

order dismissing his petition under 28 U.S.C. § 2254 (2000).                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Cooper has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -